Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 28, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146577                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 146577
                                                                   COA: 303437
                                                                   Oakland CC: 2010-234459-FH
  VINCENT EDWARD HUDSON,
           Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the November 29, 2012
  judgment of the Court of Appeals is considered. We DIRECT the Oakland County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order. The prosecutor shall include among the issues to be answered
  whether the evidence seized from the defendant when he was on his patio in his backyard
  was seized in violation of the Fourth Amendment, whether the Court of Appeals correctly
  concluded that the exclusionary rule should not be applied, and whether defense counsel
  performed deficiently in failing to move to suppress the evidence.

        The application for leave to appeal remains pending.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 28, 2013
           h0520
                                                                              Clerk